PER CURIAM.
The appellant, the defendant in the trial court, appeals an order denying a motion to vacate default and a final judgment for damages against the appellant. We reverse because Florida Rule of Civil Procedure 1.500(c) specifically provides that a party may plead or otherwise defend at any time before default is entered, and the record in this case reflects that the appellant did so. See Clark v. Clark, 468 So.2d 259 (Fla. 2d DCA 1985). In view of our disposition of the appeal on this point, we need not and do not address the other issues raised by the appellant.
Reversed and remanded for further proceedings.
DANAHY, A.C.J., and SCHOONOVER and FRANK, JJ., concur.